NETERER, District Judge.
Interrogatories calling for evidence must be confined to testimony necessary to the proof of the libelant's case (Prince Line, Ltd., v. Mayer & Lage, Inc. [D. C.] 264 Fed. 856), and may not be used merely to fish into the evidence which the interrogated party may produce in support of its own allegations (The Princess Sophia [D. C.] 269 Fed. 651). See also The Hewitt (D. C.) 284 Fed. 911, American Maritime Cases (1923) 89.
The exceptions must be sustained, except to the supplemental interrogatory as to the longitude and latitude in which the storm occurred.